Opinion by
Walker, R. S., P. J.
§ 939. Forcible entry and detainer; complaint; description of premises. In an action of forcible entry and detainer the complaint stated that the defendant “did make a forcible entry into and upon certain lands belonging to the complainant, to wit, a portion of the league' and labor patented to Jose Antonio de la Garza, assignee of Juan Manuel Uriga, on the 23d day of February, 1848, by patent No. 364, vol. J, near the bank of the Aroya de la Minita, in precinct No. 6, of Bexar county, and that the said defendants had no right of possession whatever to any portion of the land herein described,” etc. Held, 1. That the complaint was insufficient, (1) because it did not sufficiently describe the land in question, and (2) because it did not allege that the plaintiff was in possession of the land at the time of the alleged forcible entry. 2. That this insufficiency of description was a-fundamental error, and not amendable, and therefore the judgment of the court below, which was for the plaintiff, was reversed, and the cause dismissed. [Cooper v. Marchbanks, 22 Tex. 4.]
Eeversed and dismissed.